denying appellant visitation unless respondent permits it, until she
     demonstrated compliance with requirements related to mental health
     issues. We therefore affirm the district court's custody determinations.
                 As to spousal support, this court reviews the district court's
     support order for an abuse of discretion.     See Wolff v. Wolff, 112 Nev.
     1355, 1359, 929 P.2d 916, 918-19 (1996). The district court may award
     such support as appears just and equitable. NRS 125.150(1)(a). Based on
     our review of appellant's appeal statement and the record, we affirm the
     district court's spousal support award. Appellant has not demonstrated
     any abuse of discretion by the district court; she only argues that she
     should have been awarded more support, without providing any argument
     as to why the district court's award was improper. Accordingly, we
                 ORDER the judgment of the district court AFFIRMED.'




                                                 Gibbons


                                                                                    J.



                                                                                '   J.
                                                 Saitta
     cc: Hon. Egan K. Walker, District Judge


            'We have considered appellant's remaining arguments on appeal
     and conclude that they lack merit. We deny any other pending requests
     for relief as moot.




                                           2

II
                Lauren Hacker
                Michael Pucino
                Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                              3
(0) 1947A